United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3954
                                   ___________

Scott Crawford and                      *
Darlene Crawford,                       *
                                        *
            Appellants,                 * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Sears Roebuck & Company,                *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: June 28, 2002

                                 Filed: July 23, 2002
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Scott Crawford and Darlene Crawford brought this action on theories of
negligence and strict liability against Sears, Roebuck & Company after Mr. Crawford
sustained serious injuries when he fell from a ladder that Sears did not manufacture
but sold. The district court granted summary judgment to Sears, and the Crawfords
appeal. We affirm the judgment of the district court.1

        The Crawfords produced evidence, including an affidavit from an eyewitness,
that the extension ladder on which Mr. Crawford was standing while performing
electrical work buckled laterally and fell to the ground injuring him severely. The
Crawfords also offered the deposition of an expert witness who opined that the ladder
had a design defect because it would not otherwise have buckled in the manner that
it did, but the expert was unable to identify the alleged defect with specificity. In
fact, he admitted that he had not found any manufacturing or other defect in the
ladder, and added that "it could be defective material, it could be all sorts of things."
On this record, the district court held that summary judgment for Sears was
appropriate because there was a failure of proof on an essential element of the
plaintiff's case, namely, that Sears had supplied the ladder in a defective condition.
See, e.g., Ark. Code Ann. § 4-86-102(a); Campbell Soup Co. v. Gates, 319 Ark. 54,
59-60, 889 S.W.2d 750, 753 (1994); Mixon v. Chrysler Corp., 281 Ark. 202, 205-06,
663 S.W.2d 713, 714-15 (1984); Lee v. Martin, 74 Ark. App. 193, 198-99, 45 S.W.3d
860, 863-64 (2001).

       We agree with the district court. The fact that an accident occurred is not proof
that the ladder was defective when Sears sold it, and the expert's testimony that the
ladder was defective is a mere speculative conclusion. It is true that the expert
pointed to a safety standard of the American National Standards Institute that
requires that a ladder be designed to withstand its rated load, but that is a mere truism,
not the kind of specific standard the violation of which can rescue a products liability
case from summary judgment. See Int'l Harvester Corp. v. Hardin, 264 Ark. 717,
722-23, 574 S.W.2d 260, 263 (1978); cf. White v. Clark Equip. Co., 262 Ark. 158,


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.

                                           -2-
161, 553 S.W.2d 280, 282 (1977); Verson Allsteel Press Co. v. Garner, 261 Ark. 133,
547 S.W.2d 411, 413-15 (1977). In short, the fact that a ladder buckled under what
Sears concedes to have been a normal load is not enough to establish that it was
defectively designed or that it was sold in a defective condition.

       We are mindful that an accident can occur in circumstances that are sufficiently
unusual to raise an inference that a design defect was at work. Res ipsa loquitur. See,
e.g., Harrell Motors v. Flanery, 272 Ark. 105, 108-09, 612 S.W.2d 727, 729 (1981);
Southern Co. v. Graham, 271 Ark. 223, 226, 607 S.W.2d 677, 679 (1980); Dancy v.
Hyster Co., 127 F.3d 649, 653-54 (8th Cir. 1997), cert. denied, 523 U.S. 1004 (1998).
Thus "when common experience teaches" that an accident would not have happened
"in the absence of a defect," a case may sometimes be allowed to proceed to a
factfinder. See Lakeview Country Club, Inc. v. Superior Prods., 325 Ark. 218, 223-
24, 926 S.W.2d 428, 431 (1996). But before that can happen, a plaintiff must
produce evidence that tends to negate other causes of the observed failure (in this
case, the buckling of the ladder). See Campbell Soup Co., 319 Ark. at 59, 889
S.W.2d at 753; Higgins v. General Motors Corp., 287 Ark. 390, 392, 699 S.W.2d
741, 743 (1985); Mixon, 281 Ark. at 205, 663 S.W.2d at 714.

        Here there was no evidence tending to eliminate other possible causes for the
failure, including ordinary wear and tear or previous misuse of the product. The need
for such proof, it seems to us, is particularly necessary to avoid summary judgment
in this case because Sears sold the relevant ladder to an unknown purchaser more than
twenty years (and perhaps as many as twenty-eight years) before Mr. Crawford
sustained his injury, and the ladder's history after its sale is completely unknown.
Mr. Crawford's strict liability claim against Sears based on an alleged defect in the
ladder must therefore fail: There is no proof here sufficient "to induce the mind to
pass beyond conjecture," Campbell Soup, 319 Ark. at 59-60, 889 S.W.2d at 753, on
the issue of whether the ladder was defective.



                                         -3-
       The district court also correctly granted Sears's motion for summary judgment
on the Crawfords negligence claim because there was no evidence whatever in the
record that Sears was negligent in supplying the ladder or in any other relevant
particular.

      We therefore affirm the judgment of the district court.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-